DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted February 11, 2020.  The present application is a Continuation in Part (CIP) of co-pending application 16/354,947.  Claims 1 – 28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description as follows:
Figure 21A:  reference characters 81a, 81b, and 81c
Figure 30A:  reference characters 42”, 43a”, 43b”, 43n”, 44a”, 44b”, 44n”, 46”, and 47”
Figure 31:  reference character 42”’
Figure 41:  reference characters 3020’, 3021’, and 3034’
Figure 42:  reference characters 3020”, 3021”, 3031a”, 3031b”, 3031n”, and 3034”
Figure 43:  reference characters 3021”’, 3031a”’, 3031b”’, and 3031n”’
Figure 44:  reference character 3021””
Figure 45:  reference characters 3021””’, 3031a””’, 3031b””’, 3031n””’, and 3036””’
Figure 48:  reference characters 4020’, 4021’, 4022’, 4031a’, 4031b’, 4031n’, and 4034’
Figure 49:  reference characters 4021”, 4022”, 4031a”, 4031b”, and 4031n”
Figure 50:  reference characters 4021”’ and 4022”’
Figure 51:  reference characters 4021””, 4022””, 4031a””, 4031b””, 4031n””, and 4036””
Figure 54:  reference characters 5020’, 5021’, 5031a’, 5031b’, 5031n’, 5034’, 5036’, and 5059’
Figure 55:  reference character 5059n”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 – 10, 12 – 13, 17 – 20, and 24 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al., herein after Rufo (U.S. Publication Number 2018/0342329 A1) in view of D’Silva et al., herein after D’Silva (U.S. Publication Number 2006/0203295 A1).

Claim 1: Rufo teaches a home automation (HA) system (paragraph 99 discloses a home automation system comprising a home unit which may be used in a home or facility (living area); paragraph 106 discloses a home unit which includes a system core that provides processing and logic functionality, and preferably include artificial intelligence, and the system core is connected to or in communication with, an array of sensors and controllers for monitoring conditions at the home premises; 
at least one HA operation device (paragraph 113 discloses the Happie system core has a communications link with a network access device such as an Ethernet interface, WiFi radio or interface, Bluetooth, and cellular transceiver; paragraph 134 discloses the Happie home unit is connected to the internet over a two-way high speed communication link; paragraph 135 discloses a smart phone may be connected to the home unit and configured to control the home unit) comprising a user- settable thermostat for controlling a heating, ventilation, and air-conditioning (HVAC) system associated with a living area of a user (Fig. 56 discloses making adjustments to a thermostat; paragraph 131 discloses a smart thermostat connected to the air conditioning unit, also connected to the Happie home unit, where the smart thermostat is capable of sensing temperature and humidity conditions; paragraph 448 discloses the resident may access the smart thermostat and make adjustments to the temperature indicating a user settable thermostat for controlling an HVAC system); and 
a controller configured to collect user thermostat setting data from the user-settable thermostat (paragraph 131 discloses a smart thermostat connected to the air conditioning unit, also connected to the Happie home unit, where the smart thermostat is capable of sensing temperature and humidity conditions; paragraph 448 discloses the resident may access the smart thermostat and make adjustments to the temperature indicating a user settable thermostat for controlling an HVAC system).
Rufo fails to explicitly teach the following limitations met by D’Silva as cited:

It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo to further include a personal management system for monitoring and interacting with a primary user located within a residence by receiving one or more inputs from the primary user such as requests for information, and recording and fulfilling the one or more inputs of the primary user as disclosed by D’Silva.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo in this way by providing a personal management device for monitoring and interacting with a dependent individual using a portable computerized device and also allows the dependent individual to communicate and interact with their family and friends (D’Silva:  paragraph 5).

Claim 2: Rufo and D’Silva teach the HA system of Claim 1. Rufo teaches a system further comprising an HA hub device to provide communications for the at least one HA operation device (paragraph 113 discloses the Happie system core has a communications link with a network access device such as an Ethernet interface, WiFi 

Claim 3: Rufo and D’Silva teach the HA system of Claim 1. Rufo discloses a system wherein the user thermostat setting data comprises user temperature setpoint data (paragraph 140 discloses a smart heater which may be remotely controlled by the Happie home unit concerning the operation and temperature settings).  

Claim 7: Rufo and D’Silva teach the HA system of Claim 1. Rufo discloses a system further comprising an HA hub device to provide communications for the at least one HA operation device and carry the controller (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises; paragraph 113 discloses the Happie system core has a communications link with a network access device such as an Ethernet interface, WiFi radio or interface, Bluetooth, and cellular transceiver; paragraph 134 discloses the Happie home unit is connected to the internet over a two-way high speed communication link; paragraph 135 discloses a smart phone may be connected to the home unit and configured to control the home unit).  

Claim 8: Rufo and D’Silva teach the HA system of Claim 1. Rufo discloses a system wherein the controller comprises a cloud server remote from the HA hub device 

Claim 9: Rufo and D’Silva teach the HA system of Claim 1. Rufo discloses a system wherein the identified health condition comprises an abnormal health condition (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history).  

Claim 10: Rufo and D’Silva teach the HA system of Claim 1. Rufo discloses a system further comprising at least one HA user interface device configured to wirelessly communicate with the at least one HA operation device (paragraphs 112, 113, and 134 discloses wireless communication connections).  

Electronic device, method, and computer readable medium claims 12 – 13, 17 – 20, and 24 – 25 repeat the subject matter of claims 1 – 3 and 7 – 10.  As the underlying processes of claims 1 – 3 and 7 – 10 have been shown to be fully disclosed by the teachings of Rufo and D’Silva in the above rejections of claims 1 – 3 and 7 – 10; as . 

Claims 4 – 6, 11, 14 – 16, 21 – 23, and 26 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al., herein after Rufo (U.S. Publication Number 2018/0342329 A1) in view of D’Silva et al., herein after D’Silva (U.S. Publication Number 2006/0203295 A1) further in view of Okita et al., herein after Okita (U.S. Publication Number 2018/0087795 A1).

Claim 4: Rufo and D’Silva teach the HA system of Claim 3. 
Rufo and D’Silva fail to explicitly teach the following limitations met by Okita as cited:
wherein the user temperature setpoint data comprises a number of temperature setpoint changes (Figure 10; paragraph 31 discloses a system for altering the setpoint on a thermostat for space conditioning of a structure comprising at least one thermostat having at least one temperature setting associated with the presence of one or more occupants in the structure).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo and D’Silva to further include a multi-function thermostat that can function as a smart home automation hub as disclosed by Okita.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo and D’Silva in this way by providing an 

Claim 5: Rufo and D’Silva teach the HA system of Claim 3. 
Rufo and D’Silva fail to explicitly teach the following limitations met by Okita as cited:
wherein the user temperature setpoint data comprises a user setpoint temperature (paragraph 120 discloses changes to the programmed setpoint for the thermostat to the setting intended for the house when unoccupied; paragraph 121 if the user elects to change the setting, the application transmits the revised setpoint to the thermostat and the updated temperature it written to the database).  
The motivation to combine the teachings of Rufo, D’Silva, and Okita is discussed in the rejection of claim 4, and incorporated herein.

Claim 6: Rufo and D’Silva teach the HA system of Claim 1. 
Rufo and D’Silva fail to explicitly teach the following limitations met by Okita as cited:
wherein the user thermostat setting data comprises heating and cooling mode selection data (paragraph 263 discloses user’s preferences (selection data) with respect to both heating and cooling of a home or other structure). 
The motivation to combine the teachings of Rufo, D’Silva, and Okita is discussed in the rejection of claim 4, and incorporated herein.

Claim 11: Rufo and D’Silva teach the HA system of Claim 10. 
Rufo and D’Silva fail to explicitly teach the following limitations met by Okita as cited:
wherein the at least one HA user interface device is configured to permit the user to set the user-settable thermostat (paragraph 120 discloses changes to the programmed setpoint for the thermostat to the setting intended for the house when unoccupied; paragraph 121 if the user elects to change the setting, the application transmits the revised setpoint to the thermostat and the updated temperature it written to the database).  
The motivation to combine the teachings of Rufo, D’Silva, and Okita is discussed in the rejection of claim 4, and incorporated herein.

Electronic device, method, and computer readable medium claims 14 – 16, 21 – 23, and 26 – 28 repeat the subject matter of claims 4 – 6 and 11.  As the underlying processes of claims 4 – 6 and 11 have been shown to be fully disclosed by the teachings of Rufo, D’Silva, and Okita in the above rejections of claims 4 – 6 and 11; as such, these limitations (14 – 16, 21 – 23, and 26 – 28) are rejected for the same reasons given above for claims 4 – 6 and 11 and incorporated herein. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. J. van Hoof et al, (Thermal comfort and the integrated design

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner




/KRISTINE K RAPILLO/Examiner, Art Unit 3626